Citation Nr: 0823564	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1976.  A December 1984 VA administrative decision found that 
the veteran's period of active duty service from August 21, 
1973 to October 18, 1976 was under other than honorable 
conditions.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  This case was remanded by the Board 
in September 2004 for additional development.

In September 2004, the Board remanded the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Service connection for this disorder was 
subsequently granted by a June 2007 rating decision.  This 
constituted a full grant of the benefits sought on appeal.  
In a March 2008 letter, the veteran's representative stated 
that the veteran wanted to appeal the evaluation assigned for 
his service-connected PTSD.  As the claim that was previously 
before the Board was granted in full, this constitutes a new 
appeal which must be initially adjudicated by the RO.  
Accordingly, the issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD has not been 
developed for appellate review and is therefore referred to 
the RO for appropriate disposition.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's hepatitis C is related to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.12, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the claim on 
the basis of direct service-connection, a letter dated in 
November 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
VA medical treatment records have been obtained.  A VA 
examination was provided to the veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
diagnosis of hepatitis C.

After separation from military service, an August 1999 VA 
medical report stated that the veteran tested positive for 
hepatitis C antibodies.  The medical evidence of record shows 
that hepatitis C has been consistently diagnosed since August 
1999.

An April 2007 VA liver, gall bladder, and pancreas 
examination report stated that the veteran's claims file had 
been reviewed.  The veteran reported that he developed 
hepatitis during military service and was quarantined for 
approximately 1 week.  The veteran reported that his risk 
factors were a past history of more than one sexual partners 
and a blood transfusion in 1986.  The veteran also reported 
exposure to blood from breaking up fights while working in a 
Department of Corrections, but reported that he always wore 
gloves and other "precautions" when such incidents 
occurred.  He denied other risk factors, to specifically 
include any past or present intravenous drug use or 
intranasal cocaine use.  After physical examination, the 
impression was hepatitis C genotype I, mild.  The examiner 
opined that

[i]n review of the available information 
the veteran reports that he was diagnosed 
with acute hepatitis in the service and 
was hospitalized and quarantined for 
approximately one week with others in his 
unit.  Hepatitis C does not typically 
present with acute symptoms of jaundice 
and right upper quadrant pain.  This is 
most typical with hepatitis A.  The 
veteran also had a major risk factor of 
receiving a blood transfusion in 1986 
prior to the 1992 national blood 
screening for hepatitis C.

Therefore, it is less likely than not 
that the veteran's hepatitis C is related 
to his active service.

The medical evidence of record does not show that the 
veteran's hepatitis C is related to military service.  The 
veteran was not diagnosed with hepatitis C during military 
service.  While the veteran has a current diagnosis of 
hepatitis C, there is no medical evidence of record that this 
disorder was diagnosed prior to 1999, approximately 23 years 
after separation from active duty and approximately 26 years 
after his last period of honorable service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Additionally, there is no medical 
evidence relating the veteran's hepatitis C to military 
service.  The only medical evidence of record that provides 
an etiological opinion as to the origin of the veteran's 
hepatitis C is the April 2007 VA liver, gall bladder, and 
pancreas examination report which stated that the veteran's 
hepatitis C was not related to military service.

The Board notes that the veteran has repeatedly denied risk 
factors such as intravenous drug use and intranasal cocaine 
use, to specifically include during the April 2007 VA liver, 
gall bladder, and pancreas examination report.  However, the 
evidence of record clearly refutes these claims.  The veteran 
was separated from military service under other than 
honorable conditions after multiple violations of the Uniform 
Code of Military Justice related to the possession and use of 
illegal drugs.  During the course of this investigation, the 
veteran made a sworn statement in June 1976 that "he and his 
wife were using heroin every day and that the syringes and 
needles we took out of his house had been used by him."  A 
sworn statement by the veteran's spouse at the time stated 
that the syringes and needles had been used to "shoot up."  
The evidence of record also includes numerous post-service 
medical reports in which the veteran specifically reported a 
long history of heroin and cocaine use.  Accordingly, the 
veteran specifically made false statements to the examiner in 
the April 2007 VA liver, gall bladder, and pancreas 
examination report.  These false statements are significant 
because they directly relate to a significant risk factor for 
hepatitis C.

Furthermore, the Board notes that the veteran's in-service 
intravenous drug use occurred during the period from August 
21, 1973 to October 18, 1976.  As has been previously noted, 
the veteran's character of discharge for this period was 
under other than honorable conditions.  In a December 1984 
administrative decision VA found that the veteran is barred 
from VA benefits for disabilities incurred during this time 
period.  38 C.F.R. § 3.12.  Furthermore, even if the veteran 
was not barred from VA benefits during this period, 
service-connection is not warranted for any injury or disease 
which was the result of the use of illegal drugs.  38 C.F.R. 
§ 3.301(d).  Accordingly, even if the veteran's currently 
diagnosed hepatitis C was related to his in-service drug use, 
service connection for hepatitis C would not be warranted.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed hepatitis C is related to his 
period of honorable active duty service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed hepatitis C is 
related to his period of honorable active duty service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the 
veteran's statements cannot be considered credible evidence 
in regards to the claim on appeal, as the evidence of record 
shows that the veteran has specifically and repeatedly 
falsified the information regarding his hepatitis C risk 
factors.  As such, there is no credible evidence of record 
that relates the veteran's hepatitis C to military service.  
Accordingly, service connection for hepatitis C is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's hepatitis C to military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


